 



Exhibit 10(cd)
CONFIDENTIAL PORTION MARKED [************] HAS BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
STOCK AWARD AGREEMENT
          This STOCK AWARD AGREEMENT (this “Agreement”), dated December 28,
2006, is made by and between Avatar Holdings Inc., a Delaware corporation (the
“Company”), and Dennis J. Getman (the “Participant”).
     1. AWARD. Pursuant to the provisions of the Avatar Holdings Inc. Amended
and Restated 1997 Incentive and Capital Accumulation Plan (2005 Restatement), as
the same may be amended, restated, modified or supplemented (the “Plan”), the
Committee (as defined in the Plan, the “Committee”) hereby awards to the
Participant, on the date hereof, subject to the terms and conditions of the Plan
and subject further to the terms and conditions herein set forth, an opportunity
to receive 2,500 shares of common stock, par value $1.00 per share, of the
Company (“Shares”). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Plan. This award is intended to constitute a
Performance-Based Award within the meaning of the Plan.
     2. TERMS AND CONDITIONS; VESTING OF SHARES. The award evidenced by this
Agreement is subject to the following terms and conditions:
     (a) Subject to Section 3 hereof, the Participant shall be entitled to
receive the Shares on the date (the “Vesting Date”) on which each and all of the
permits necessary for ******** to allow for “*********” (including either the
******** or other ******* to **********) shall have been obtained by the Company
or any its subsidiaries or affiliates (the foregoing entities being referred to
herein collectively as the “Avatar Entities” and each as an “Avatar Entity”).
All determinations relating to the award to the Participant under this Agreement
and the Shares issuable with respect thereto will be made by and administered
under the supervision of the Company’s Compensation Committee in its sole and
absolute discretion, and all determinations of the Company’s Compensation
Committee will be final and binding on the Employee and the Company.
     (b) Notwithstanding Section 2(a) and except as provided in Sections 3(c)
and 3(d), no Shares shall be issued to the Participant pursuant to Section 2(a)
if the Participant’s employment with the Company or the Consulting Arrangement
(as defined in, and in accordance with, the Amended and Restated Employment
Agreement, dated as of the date hereof, by and between the Participant and the
Company (as it may be amended, modified or supplemented from time to time, the
“Employment Agreement”), has terminated for any reason on or prior to the
Vesting Date.
     (c) The Participant shall not possess any incidents of ownership
(including, without limitation, dividend, interest and voting rights) in Shares
or the Change in Control Amount, as applicable, until such Shares or the Change
in Control Amount shall have vested and been issued and distributed to the
Participant in the form of Shares or, in the case of a Change in Control Amount,
a single, lump sum cash payment, in accordance with Section 3 hereof.

 



--------------------------------------------------------------------------------



 



     (d) Each reference contained in this Agreement to:
     “Change in Control” shall mean any of the following events: (a) a person or
entity or group of persons or entities, acting in concert, becomes the direct or
indirect beneficial owner (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities of the Company representing
50.1% or more of the combined voting power of the issued and outstanding common
stock of the Company; (b) the Board of Directors of the Company approves any
merger, consolidation or like business combination or reorganization of the
Company, the consummation of which would result in the occurrence of the event
described in clause (a) above, and such transaction shall have been consummated;
(c) the Company ceases to be engaged, directly or indirectly, and does not
intend to be engaged at any time in the foreseeable future, in any real estate
business; or (d) the Company sells, transfers or otherwise disposes of all or
substantially all of its assets in one transaction or a series of transactions.
The date on which a Change in Control is consummated, with respect to clauses
(a) and (b), or occurs, with respect to clause (c), is herein referred to as the
“Change in Control Date.”
     “Change in Control Amount” shall have the meaning set forth in Section 3(e)
hereof.
     “Common Stock” shall mean common stock, par value $1.00 per share, of the
Company.
     “Fair Market Value” shall mean the average of the closing prices of the
Common Stock for the fifteen trading days ending with and including the
measuring date if the Common Stock is readily tradeable on a national securities
exchange, the National Association of Securities Dealers Automated Quotation
System or other national market system, provided, however, if such exchange or
system is not open for business on any day during such period or the Common
Stock was not traded on any day during such period, the Fair Market Value shall
be determined as of the most recent fifteen (15) trading days ending with and
including the measuring date on which such exchange or system shall have been
open for business and the Common Stock was traded, and if the Common Stock is
not readily tradable as set forth above, Fair Market Value shall mean the amount
determined in good faith by the Committee as the fair market value of the Common
Stock of the Company.
     3. TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL.
     (a) For purposes of this Section 3, the terms Cause, Without Cause,
Disability, Consulting Term, Consulting Arrangement and Term of Employment shall
have the meanings ascribed to such terms in the Employment Agreement; provided,
however, if the Participant is no longer employed pursuant to such Employment
Agreement, each such term shall have the meaning ascribed to it in the
employment agreement last in effect which contains such defined term.

2



--------------------------------------------------------------------------------



 



     (b) If the Participant’s employment with the Company or the Consulting
Arrangement, as applicable, is terminated by the Company for Cause or if the
Participant terminates his employment or the Consulting Arrangement, as
applicable, by resignation, the Participant shall forfeit the opportunity to
receive Shares pursuant to Section 2(a) hereof (or, in the event a Change in
Control has occurred, the earned but unpaid Change in Control Amount) as of the
date of such termination.
     (c) If the Participant’s employment with the Company or the Consulting
Arrangement, as applicable, is terminated by the Company Without Cause, (i) all
Shares vested but not yet issued to the Participant pursuant to Section 2(a)
hereof on or prior to the date of such termination shall be immediately
distributed to the Participant, or, (ii) in the event a Change in Control and
the Vesting Date has occurred, the Participant shall be entitled to receive the
Change in Control Amount upon the date of such termination.
     (d) If the Participant’s employment with the Company or the Consulting
Arrangement, as applicable, is terminated due to the Participant’s death or
Disability, (i) all Shares vested but not yet issued to the Participant pursuant
to Section 2(a) hereof on or prior to the date of such termination shall be
immediately distributed to the Participant, or, (ii) in the event a Change in
Control and the Vesting Date has occurred, the Participant shall be entitled to
receive the Change in Control Amount, if any, upon the date of such termination.
     (e) Subject to Sections 3(b), 3(c) and 3(d) above, in the event of a Change
in Control during the Term of Employment or the Consulting Term that results in
the Shares ceasing to exist as equity securities of the Company, the
Participant’s right to receive the Shares pursuant to Section 2(a) hereof shall
be converted into the right to receive, on the Vesting Date, such amount of
cash, securities or other property (or any combination thereof) received by the
stockholders of the Company in connection with such Change in Control as if such
Shares were issued and outstanding and held of record by the Participant
immediately prior to such Change in Control (the “Change in Control Amount”).
The Change in Control Amount shall be determined by the Company’s Compensation
Committee, in its sole and absolute discretion, or by such other committee,
entity or person that shall be the successor to the responsibilities of the
Company’s Compensation Committee following such Change in Control.
     4. EQUITABLE ADJUSTMENT. If there shall be any change in the Common Stock
of the Company, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split up, spinoff, combination
of shares, exchange of shares, dividend in kind or other like change in capital
structure or distribution (other than normal cash dividends) to stockholders of
the Company, in order to prevent dilution or enlargement of the Participant’s
rights under this Agreement and the Plan, the Committee shall, in an equitable
manner, adjust the number and kind of shares that may be issued under this
Agreement and make any other appropriate adjustments in the terms of the Shares,
the Change in Control Amount and this Agreement to reflect such changes or
distributions.
     5. TAXES. Any distribution of Shares pursuant to this Agreement shall be
net of any amounts required to be withheld pursuant to applicable federal, state
and local

3



--------------------------------------------------------------------------------



 



tax withholding requirements. In connection with any such distribution, the
Company may require the Participant to remit to it an amount sufficient to
satisfy such tax withholding requirements prior to the delivery of any
certificates for such Common Stock. In lieu thereof, the Company shall have the
right to withhold the amount of such taxes from any other sums due or to become
due from the Company to the Participant as the Committee shall prescribe. The
Committee may, in its discretion and subject to such rules as it may adopt
(including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit the Participant to pay all or a portion of the
federal, state and local withholding taxes arising in connection with the Shares
granted hereunder by electing to have the Company withhold Shares having a Fair
Market Value equal to the amount of tax to be withheld, such tax calculated at
rates prescribed by statute or regulation.
     6. REGULATORY COMPLIANCE AND LISTING. The issuance or delivery of any stock
certificates representing the Shares issuable pursuant to this Agreement may be
postponed by the Committee for such period as may be required to comply with any
applicable requirements under the federal or state securities laws, any
applicable listing requirements of any national securities exchange or the
NASDAQ Stock Market Inc., and any applicable requirements under any other law,
rule or regulation applicable to the issuance or delivery of such shares, and
the Company shall not be obligated to deliver any such Shares to the Participant
if either delivery thereof would constitute a violation of any provision of any
law or of any regulation of any governmental authority, any national securities
exchange or the NASDAQ Stock Market Inc., or the Participant shall not yet have
complied fully with the provisions of Section 5 hereof.
     7. INVESTMENT REPRESENTATIONS AND RELATED MATTERS. The Participant hereby
represents that the Shares issuable pursuant to this Agreement are being
acquired for investment and not for sale or with a view to distribution thereof.
The Participant acknowledges and agrees that any sale or distribution of the
Shares issued pursuant to this Agreement may be made only pursuant to either
(a) a registration statement on an appropriate form under the Securities Act of
1933, as amended (the “Securities Act”), which registration statement has become
effective and is current with regard to the shares being sold, or (b) a specific
exemption from the registration requirements of the Securities Act that is
confirmed in a favorable written opinion of counsel, in form and substance
satisfactory to counsel for the Company, prior to any such sale or distribution.
The Participant hereby consents to such action as the Committee or the Company
deems necessary or appropriate from time to time to prevent a violation of, or
to perfect an exemption from, the registration requirements of the Securities
Act or to implement the provisions of this Agreement, including but not limited
to placing restrictive legends on certificates evidencing the Shares issued
pursuant to this Agreement and delivering stop transfer instructions to the
Company’s stock transfer agent.
     8. NO RIGHT TO CONTINUED EMPLOYMENT. This Agreement does not confer upon
the Participant any right to continued employment by the Company or any of its
subsidiaries or affiliated companies, nor shall it interfere in any way with the

4



--------------------------------------------------------------------------------



 



right of the Participant’s employer to terminate the Participant’s employment at
any time for any reason or no reason.
     9. CONSTRUCTION. The Plan and this Agreement will be construed by and
administered under the supervision of the Committee, and all determinations of
the Committee will be final and binding on the Participant.
     10. NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, (i) to the Participant
at the last address specified in Participant’s employment records, or such other
address as the Participant may designate in writing to the Company, or (ii) to
the Company, Avatar Holdings Inc., 201 Alhambra Circle, 12th Floor, Coral
Gables, Florida 33134, Attention: Corporate Secretary, or such other address as
the Company may designate in writing to the Participant.
     11. FAILURE TO ENFORCE NOT A WAIVER. The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
     12. GOVERNING LAW. This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to the conflicts
of laws provisions thereof.
     13. INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and
made a part of this Agreement, and this Agreement shall be subject to the terms
of the Plan, as the Plan may be amended from time to time.
     14. COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.
     15. SUCCESSORS. The Company and the Participant agree that this Agreement
and all of the Company’s rights and obligations hereunder shall be assigned or
transferred by the Company to and shall be assumed by and become binding upon
and shall inure to the benefit of any successor to the Company. The term
“successor” shall mean (with respect to the Company) any other corporation or
other business entity which, by merger, consolidation, purchase of the assets,
or otherwise, acquires all or substantially all of the assets of the Company.
     16. MISCELLANEOUS. This Agreement cannot be modified or terminated orally.
This Agreement, the Plan and the Employment Agreement contain the entire
agreement between the parties relating to the subject matter hereof. The section
headings herein are intended for reference only and shall not affect the
interpretation hereof.
(signature page follows)

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

            AVATAR HOLDINGS INC.
      By:   /s/ Gerald D. Kelfer         Name:   Gerald D. Kelfer       
Title:   Chief Executive Officer     

                  /s/ Dennis J. Getman       Dennis J. Getman           

Getman Stock Award Agreement

